Judgment for the plaintiff in a suit on account was authorized.
           DECIDED JUNE 17, 1940. REHEARING DENIED JULY 30, 1940.
The Southern Bell Telephone  Telegraph Company sued J. O. Partain  Co. Inc., on an account for $228.27. *Page 106 
The itemized statement attached to the petition showed that one item of $51.72 and one for $57.32 were charged against J. O. Partain  Co. Inc., one for $108.54 was billed against J. O. Partain  Co., and one for $10.69 was charged to J. O. Partain Inc. The defendant filed an answer denying the indebtedness sued for. The record recites that "the plaintiff introduced oral testimony in evidence with reference to the account, and a certain contract for telephone service as sued for, as per itemized statement, with the several accounts therein specified; said contract being signed by J. O. Partain Company, by J. O. Partain. Plaintiff further introduced testimony that the amount sued for was just, due, true, and correct, and unpaid. Defendant introduced testimony to show that the accounts against J. O. Partain  Company Inc. was not owing by the defendant, for the reason that said account was an account of J. O. Partain individually, doing business under the name of J. O. Partain  Co., and was not the account of the defendant." Held: The judgment rendered by the judge of the civil court of Fulton County in favor of the plaintiff for the amount sued for was authorized by the evidence, and the appellate division of that court did not err in affirming the judgment.
Judgment affirmed. Stephens, P. J., concurs. Felton, J.,dissents.